Citation Nr: 0811321	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of postoperative sigmoid colon resection and 
cholecystectomy, with perianal fissure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from October 1970 to April 1972 
and from August 1981 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In that decision, the RO continued the 
noncompensable (zero percent) disability rating assigned for 
residuals, post-operative, sigmoid colon resection and 
cholecystectomy.  Subsequently the case was transferred to 
the Waco, Texas RO, which notified the veteran of the 
decision.  The veteran appealed from that decision to the 
Board as to the noncompensable rating. 

During the appeal, in a November 2004 rating decision, the RO 
increased the assigned rating to 10 percent, effective from 
the date of the original claim for an increase.  However, the 
increased rating claim remained in controversy because the 
rating remained less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
   
In February 2007, the veteran testified before the 
undersigned at a Travel Board hearing at the RO.   
Subsequently in May 2007, the Board remanded the case to the 
RO for further development.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected residuals of postoperative sigmoid colon 
resection and cholecystectomy, with perianal fissure, is 
manifested by a perianal fissure and postprandial defecation 
reflex; and is not shown to be productive of severe symptoms, 
to include diarrhea and/or constipation with near constant 
abdominal distress, or loss of sphincter control  requiring 
use of a pad. 


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating, but no 
higher, for residuals of postoperative sigmoid colon 
resection and cholecystectomy, with perianal fissure, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.114, Diagnostic Codes 7319, 7329, 7332, 7335, 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by way of several 
letters sent to the veteran between May 2003 and June 2007.  
These notice letters fully addressed all four notice 
elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating.  The veteran 
was also notified of his and VA's respective duties for 
obtaining evidence, and was asked to submit evidence and/or 
information in his possession to the AOJ.  

Although some of the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that any 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but, after appropriate notice was provided, 
the AOJ also readjudicated the case and issued a statement of 
the case in February 2004, and multiple supplemental 
statements of the case after that.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court held that the Board must first 
determine the adequacy of 38 U.S.C.A. § 5103(a) notice when 
adjudicating claims for increased ratings.  If notice is 
deemed inadequate, then the Board must determine whether the 
purpose of 38 U.S.C.A. § 5103(a) notice has been frustrated.  
If compliant VCAA notice was not provided, the Board must 
proceed with a prejudicial error analysis to determine 
whether any notice errors affected the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  If so, the case must be remanded for 
corrective action.

The Board has determined that the notice provided complies 
with Vazquez-Flores.  Here, VA correspondence, in total, 
provide notice that the claimant must provide or request the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening of the disability.  They also inform the veteran 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  Additionally, the letters provide examples of the 
types of medical and lay evidence that the claimant may 
submit.  Further, the Board is aware that the claimant is 
rated under Diagnostic Codes that contain criteria necessary 
for entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In regard to the present claim for an increased evaluation 
adjudicated below, the Board finds that the veteran is not 
prejudiced by a decision at this time.  Because of the grant 
below, any question of appropriate notice pursuant to Dingess 
will be addressed by the RO.
 
Furthermore, the statutory notice required by the VCAA is 
only one part of the system of notice required and provided 
in the VA claim adjudication process.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007).  Under 
Wilson (citing Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), 38 U.S.C.A. § 5103(a) requires only a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision.  It does not apply throughout 
the claim adjudication process as to notice provided after 
the initial decision, because thereafter, other forms of 
notice-such as contained in the rating decision, statement 
of the case, and supplemental statement of the case-provide 
the claimant with notice of law applicable to the specific 
claim on appeal.  Id.  The RO has provided the veteran such 
notice to his specific claim throughout the appeal in the 
statement of the case and supplemental statements of the 
case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with the claim.  The veteran was 
provided opportunities to testify at a hearing before the 
Board at the RO in May 2004.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed the 
rating schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2007). 

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The RO has evaluated the appealed disability rating under 
rating criteria for evaluating the digestive system found at 
38 C.F.R. § 4.114 (2007).  Under 38 C.F.R. § 4.114, ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, are not to be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation if the 
severity of the overall disability warrants such elevation.  

Historically, in an October 2000 rating decision, the RO 
granted service connection for residuals, postoperative, 
sigmoid colon resection and cholecystectomy.  The RO noted a 
service medical history of gallstones in January 1999 with 
subsequent cholecystectomy in February 1999; and a diagnosed 
mass in the colon in September 1999 suspicious for cancer, 
for which the veteran underwent sigmoid colon resection.  The 
RO further noted that biopsy at that time revealed no 
evidence of malignancy but hemangioma was diagnosed.  On that 
basis the RO identified the service-connected digestive 
system disability as "residuals, postoperative, sigmoid 
colon resection and cholecystectomy."

During the present claim on appeal, the RO initially 
identified the service-connected disability the same, as 
"residuals, postoperative, sigmoid colon resection and 
cholecystectomy."  In the September 2003 rating decision 
from which the veteran appealed, the RO continued a 
noncompensable disability rating for that disability under 
Diagnostic Codes 7344-7329.  See 38 C.F.R. § 4.114.  The RO 
increased the assigned disability rating to 10 percent under 
the same diagnostic criteria in a November 2004 rating 
decision.

Later after a July 2007 VA examination, which linked a 
diagnosed perianal fissure to the service-connected 
symptomatology, the RO identified the service-connected 
disability as "status post sigmoid resection with perianal 
fissure" beginning in a November 2007 rating decision.  The 
RO continued the 10 percent disability rating under 
Diagnostic Codes 7335-7329.  See 38 C.F.R. § 4.114.   

The two sets of hyphenated diagnostic codes used during the 
pendency of the current claim indicate that the RO initially 
considered the service-connected disorder to be associated 
with "benign neoplasms" (Diagnostic Code 7344), and later 
to be associated with "fistula in ano" (Diagnostic Code 
7335); and further indicate that the RO considered the 
residual condition to be associated with "resection of the 
large intestine" under Diagnostic Code 7329, on which the 
rating is based.  See 38 C.F.R. §§ 4.20, 4.26, 4.114 (2007).  

Under Diagnostic Code 7329, resection of the large intestine, 
warrants a 10 percent disability rating if the disability is 
with slight symptoms; a 20 percent disability rating if with 
moderate symptoms; and a 40 percent disability rating if with 
severe symptoms, objectively supported by examination 
findings.  38 C.F.R. § 4.114.

A note following that code instructs that for cases in which 
residual adhesions constitute the predominant disability, VA 
is to rate under Diagnostic Code 7301.  Review of the medical 
evidence of record does not show adhesions to be the 
predominant disability.  Therefore further discussion of 
Diagnostic Code 7301 is not necessary.

Under Diagnostic Codes 7344, benign neoplasms, exclusive of 
skin growths, are to be evaluated under an appropriate 
diagnostic code, depending on the predominant disability or 
specific residuals after treatment.  38 C.F.R. § 4.114.  VA 
examiners have associated the history of sigmoid resection as 
due to diverticular disease.  See VA examination reports in 
April and June 2004 and July 2007.  Therefore, pursuant to 
Diagnostic Code 7344, the veteran's service-connected 
disability may appropriately be evaluated for diverticulitis 
under Diagnostic Code 7327.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7327, depending on the predominant 
disability picture, diverticulitis is rated as for one of the 
following three conditions: Irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis.  With respect to 
diverticulitis-related symptoms, the predominant disability 
picture involves postprandial defecation reflex, as shown in 
the diagnosis contained in the July 2007 VA examination 
report.  On that basis, evaluation based on symptoms of 
irritable colon syndrome is most appropriate among the three 
conditions.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome is evaluated on the basis of bowel 
disturbance.  A 10 percent disability rating is warranted for 
moderate symptoms; frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent disability rating is 
warranted for severe symptoms; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  A 30 percent rating is the maximum 
assignable under that code.   

Under Diagnostic Code 7335, fistula in ano is to be rated as 
for impairment of sphincter control; which is evaluated under 
Diagnostic Code 7332 (impairment of sphincter control of the 
rectum and anus).  Under Diagnostic Code 7332, impairment of 
sphincter control of the rectum and anus is evaluated on the 
basis of fecal leakage.  Under that code, constant slight, or 
occasional moderate leakage warrants a 10 percent rating; 
occasional involuntary bowel movements, necessitating wearing 
of a pad warrants a 30 percent rating; extensive leakage and 
fairly frequent involuntary bowel movements warrants a 60 
percent rating; and complete loss of sphincter control 
warrants a 100 percent disability rating. 

The medical record evidence includes private treatment 
records in February 1999 showing that the veteran underwent 
laparoscopic cholecystectomy in treatment of chronic 
cholecystitis and symptomatic cholelithiasis.  VA clinical 
records in September 1999 show that treatment providers found 
a mid-sigmoid colon mass that was suspected for malignancy.  
For that reason the veteran underwent Sigmoid colectomy.  
Post-surgical biopsy examination concluded with a diagnosis 
of  hemangioma, negative for neoplasia.  

Subsequent medical evidence material to the veteran's claim 
includes VA and private medical records dated from 2002 to 
2007, including reports of VA examinations in June 2003, June 
2004, October 2005 and July 2007.  

During the June 2003 VA examination, the examiner noted a 
history of sigmoid resection for presumed diverticulitis.  On 
physical examination there were no masses or organomegaly of 
the suprapubic area; no acute tenderness or herniation; and 
bowel sounds were intact.  Digital rectal examination showed 
good sphincter tone without evidence of fecal incontinence, 
bleeding, or thrombosed hemorrhoids.  The report contains 
results of a gastrointestinal procedure in October 2001, for 
which the impression was (1) internal hemorrhoids, (2) a few 
left-sided diverticula, and (3) patent anastomosis noted at 
about 20 cm.  The June 2003 VA examination contains a 
diagnosis of (1) sigmoid resection, and (2) cholecystectomy.

An April 2004 VA gastroenterology consultation report noted a 
history of evidence of internal hemorrhoids and left-sided 
diverticulosis with a patent anastomosis at 20 cm.  The 
report contains an impression including "history of 
postprandial bowel movements most likely related to previous 
diverticular surgery." 

During a June 2004 VA examination the veteran reported 
complaints of daily involuntary bowel movements, which stain 
his clothes every time he would eat a normal size meal.  He 
stated that because of this he had to eat small amounts and 
stay close to a rest room in order to evacuate his bowels 
after eating.  He reported that except for the involuntary 
leakage of stool after meals, he had normal bowel evacuation 
urge and normal formed bowel movements on a voluntary basis 
with had no blood, mucous or tenesmus.  The report contains 
comments by the examiner  that the veteran was slowly gaining 
weight, but could not exercise properly.  He had no nausea or 
vomiting; no true diarrhea-the involuntary stools were small 
in volume; and he had no fecal discharge.  The veteran took 
Metamucil daily for treatment.  On examination, there was no 
abdominal pain or fistula.  The report contains a diagnosis 
of post prandial involuntary bowel movements as likely as not 
related to post operative state from service-connected 
sigmoid resection in 1999.

During an October 2005 VA examination, the veteran reported 
complaints that since his September 1999 surgery for presumed 
diverticulitis, he had multiple loose bowel movements per day 
with occasional stool incontinence about two times per month.  
Examination showed that the abdomen was obese, soft, 
nontender without masses or organomegaly.  Bowel sounds were 
intact.  Digital rectal examination revealed good sphincter 
tone, stool was formed and negative for occult blood.  
Associated barium enema testing revealed: No mass, intrinsic 
or extrinsic, or polyp; moderate diverticulosis of the entire 
colon; colon normal size and shape.  The report contains an 
impression of moderate diverticulosis of entire colon.  The 
examiner noted that a neurology consultation in October 2004 
was generally normal.  The examination report contains a 
diagnosis of (1) residuals postoperative sigmoid colon 
resection and cholecystectomy; (2) fecal incontinence by 
history, not demonstrated on Barium enema or physical 
examination, less likely than not related to (1) above. 

During a February 2007 Travel Board hearing, the veteran 
testified before the undersigned as to the symptoms and 
treatment of his residuals of postoperative sigmoid colon 
resection and cholecystectomy, with perianal fissure. 

During a July 2007 VA examination, the veteran reported 
complaints of frequent loose bowel movements, estimated as 8 
to 10 movements per day.  He reported that he felt the urge, 
and was able to reach the toilet to evacuate most of the 
time.  He reported that he still must not eat a regular size 
meal when he is working or traveling, due to the onset of 
defecation minutes later.  He reported that the frequency of 
small volume fecal incontinence was now minimal-most 
recently two weeks before.  The veteran described a perianal 
fissure, painful on sitting, with clear serous drainage at 
times, which manifested bright red bleeding intermittently 
when the veteran had increased frequency of bowel movements 
and wiping.  An associated gastrointestinal consultation 
confirmed the presence of the anal fissure.  

The examiner commented that the veteran's weight was stable, 
and he had no vomiting or nausea.  On examination the 
examiner found no malnutrition or abdominal pain.  The 
examiner found that the veteran had no fistula; but had a 
perianal fissure 6 mm by 3 mm, which was tender, clean, and 
superficial, and which was linked as a complication of the 
fecal frequency and of the follow-up endoscopic procedure 
following the sigmoid resection.  The report contains a 
diagnosis of perianal fissure, and postoperative sigmoid 
resection, with postprandial defecation reflex.  

Review of the medical evidence shows that the residuals of 
the veteran's service-connected disability on appeal 
specifically includes perianal fissure; and the RO has 
identified the perianal fissure to be part of the service 
connected disability on appeal.  There is also past medical 
evidence of hemorrhoids.  Therefore, for the following 
reasons, evaluation under Diagnostic Code 7336 would be 
appropriate. 38 C.F.R. § 4.114.  Under that code, external or 
internal hemorrhoids are evaluated based on criteria that 
include the presence of fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  While the veteran's perianal fissure 
was not associated with hemorrhoids, the condition still 
constitutes a close analogue to the condition addressed in 
Diagnostic Code 7336-the functions affected and tissue 
involved are closely analogous and it includes symptoms 
evaluated under Diagnostic Code 7336.  Therefore evaluation 
under that code is permissible.  38 C.F.R. § 4.20.

Under Diagnostic Code 7336, large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences warrants a 10 percent rating; and if the 
condition is with persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.

The veteran's service-connected residuals of postoperative 
sigmoid colon resection and cholecystectomy, with perianal 
fissure, includes the presence of fissure, which is a 
criterion for a 20 percent disability rating under Diagnostic 
Code 7336.  Therefore, after careful consideration of the 
evidence, and after resolving any reasonable doubt remaining 
in favor of the veteran, and comparing the veteran's symptoms 
overall to the provisions of the rating schedule, the Board 
finds for the above reasons that the criteria are more nearly 
approximated for a 20 percent rating for the veteran's 
residuals of postoperative sigmoid colon resection and 
cholecystectomy, with perianal fissure.  See 38 C.F.R. §§ 
4.3, 4.7.  
 
The Board does not find, however, that the veteran's 
residuals of postoperative sigmoid colon resection and 
cholecystectomy, with perianal fissure, meets the criteria 
for a disability rating in excess of 20 percent.  The 20 
percent rating under Diagnostic Code 7336 is the maximum 
rating assignable under that code, so a higher rating under 
that code is not possible.  The Board has considered whether 
a higher rating is warranted under other diagnostic criteria 
assignable for the service-connected residuals of 
postoperative sigmoid colon resection and cholecystectomy, 
with perianal fissure.  A rating higher than 20 percent, 
however, is not warranted under any other relevant diagnostic 
code.  In general, VA examiners have noted that the veteran 
had no complaints of nausea or vomiting.  The veteran's main 
complaint was that he had to defecate very soon after 
eating-a condition that has been diagnosed as postprandial 
defecation reflex-and had symptoms associated with the 
perianal fissure.  The examiners have made findings including 
moderate diverticulosis, and good sphincter tone.  

The medical evidence does not show that the associated 
symptoms are severe; to include symptoms of diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7329.  Also, the disability is not shown to 
involve occasional involuntary bowel movements necessitating 
the wearing of a pad due to lack of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332, 7335.  
 
Based on the foregoing, the Board finds that the veteran's 
condition due to his residuals of postoperative sigmoid colon 
resection and cholecystectomy, with perianal fissure, 
approximates the criteria for a 20 percent disability rating 
under Diagnostic Code 7336.  The condition due to that 
disability does not, however, approximate the criteria for a 
rating in excess of 20 percent under any relevant diagnostic 
criteria.  Thus a disability rating of 20 percent but no more 
is warranted for the disability.  The preponderance of the 
evidence is against the claim to the extent of any further 
increase in rating

The clinical presentation of the veteran's residuals of 
postoperative sigmoid colon resection and cholecystectomy, 
with perianal fissure, is neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
The record does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237, 239 (1996).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 20 percent disability rating 
for residuals of postoperative sigmoid colon resection and 
cholecystectomy, with perianal fissure, is granted.



___________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


